Citation Nr: 1043888	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  05-35 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a compensable disability rating for sebaceous 
cysts.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 
1975.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran presented testimony at a Travel Board hearing chaired 
by the undersigned Veterans Law Judge in September 2006.  A 
transcript of the hearing is associated with the claims files.

The Board remanded this issue in July 2007 for further 
development and adjudicative action.  The case has been returned 
to the Board for further appellate action. 


FINDING OF FACT

The Veteran's sebaceous cysts affect less than 5 percent of his 
entire body and less than 5 percent of exposed surfaces; result 
in no characteristics of disfigurement of the head, face or neck; 
and are manifested by any apparent residual scarring.


CONCLUSION OF LAW

The criteria for a compensable evaluation for sebaceous cysts 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7801, 7804, 7805 (2008); 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7819 (2010). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  The Court further held that VA failed to 
demonstrate that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-
330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making 
the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was provided with the notice 
required under the VCAA, to include notice with respect to the 
effective-date element of the claim, by letters mailed in March 
2005 and September 2008.  Although the Veteran was not provided 
complete notice until after the initial adjudication of the 
claim, the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board 
notes that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claim.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of the 
claim would have been different had complete VCAA notice been 
provided at an earlier time.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The record also reflects that service treatment records have been 
obtained and that the Veteran has been afforded appropriate VA 
examinations.  The Veteran has not identified any other evidence 
that could be obtained to substantiate the claim.  The Board also 
is unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability are sufficient.  Above all, a 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2010).

The Veteran's sebaceous cysts are rated as noncompensable under 
the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7819 (2010).  
Under Diagnostic Code 7819, benign skin neoplasms are to be rated 
on the basis of disfigurement of the head, face, or neck; scars; 
or impairment of function.  

Under Diagnostic Code 7800, disfigurement of the head, face, or 
neck is rated 10 percent disabling with one characteristic of 
disfigurement.  Note 1 indicates there are eight characteristics 
of disfigurement, that include a scar five or more inches in 
length (13 or more centimeters), a scar at least one-quarter inch 
wide at the widest part (0.6 centimeters), the surface contour of 
a scar elevated or depressed on palpation, a scar adherent to 
underlying tissue, skin hypo- or hyper-pigmented in an area 
exceeding six square inches, skin texture abnormal in an area 
exceeding six square inches, underlying soft tissue missing in an 
area exceeding six square inches, and skin indurated and 
inflexible in an area exceeding six square inches.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  

Turning to the evidence of record, VA treatment records indicate 
that the Veteran's skin was "healthy" during March 2004.  The 
Veteran was given a dermatology consult during April 2004 for 
moles; the Veteran was subsequently diagnosed with basal cell 
carcinoma.  A July 2004 treatment record indicates that the 
Veteran had a whitish lesion on the outer border of his left 
temple area and a small skin lesion near the corner of his eye.

The report of a July 2005 VA examination indicates that the 
Veteran reported multiple past and present benign cysts of the 
chest, ear lobe, back and groin area which are usually pinpoint 
in size and would infrequently gradually fill with fluid then 
burst and drain.  A few of the cysts had been removed in the past 
with no significant scarring, disfigurement or other residuals.  
The examiner also indicated that there was no impairment residual 
to the cyst removal.   

An October 2005 private treatment record indicates that the 
Veteran had an excision of a 1.5 centimeter sebaceous cyst on his 
interior chest wall.
 
The Veteran reported in a statement received during November 2005 
that his cysts left scars which are painful.  

A February 2006 VA treatment record indicates that the Veteran 
was seen for a lesion which was in the same place as his basal 
cell carcinoma incision.

The Veteran testified at a Board hearing during September 2006.  
The Veteran indicated that he had cysts which burst with swelling 
from .5 to 2.5 inches; draining with yellowy pus; pain at 8 out 
of 10 for which he took medication; with treatment every two 
weeks to one month at the Myrtle Beach VA clinic.

The Veteran was afforded an additional VA examination during 
September 2007.  The examiner indicated that the Veteran had 
sebaceous cysts on his abdomen and buttocks.  The Veteran 
indicated that he took Tylenol without relief; had difficulty 
sitting secondary to the pain; and was disabled due to a back 
condition since 1996.  The examiner indicated that objective 
examination disclosed a sebaceous cyst on the lower abdomen which 
was inflamed, erythematous and indurated; several sebaceous cysts 
on the buttocks which were erythematous pustules filled with 
white exudate; two spots on the face on the side of the nose 
which were small white pustules; and a small palpable nodule 
within the left ear lobe reported to be a sebaceous cyst.  The 
examiner indicated that these sebaceous cysts were a continuation 
of the problem noted during the Veteran's active service.  An 
addendum to the examination report indicates that each cyst 
measured no more than 1 centimeter; the abdominal cyst 
represented less than 1 percent of the entire body with 0 percent 
exposed; the buttock cysts represented less than 1 percent of the 
entire body with 0 percent exposed; the face, nose and ear cysts 
represented less than 1 percent of the entire body with less than 
1 percent exposed.  The examiner opined that the Veteran's 
sebaceous cysts do not cause any impact on his ability to 
maintain gainful employment.  The examiner also indicated that 
all of the described were non-tender, flat, normal in color, 
mobile, without functional impact and without evidence of 
induration or skin breakdown except as already noted.

To summarize, the Board finds that the Veteran's sebaceous cysts 
do not warrant a compensable evaluation.  In this regard, the 
Board notes that medical evidence of record indicates that the 
Veteran's cysts affect less than 5 percent of his entire body 
with no characteristics of disfigurement of the head, face of 
neck.  

Additionally, the Board finds that since that there is no 
objective indication that the Veteran has permanent residual 
scars from his sebaceous cysts which are deep, larger than 6 
square inches, unstable or painful, Diagnostic Codes 7801 - 7805 
are not for application.

The Board has also considered whether there is any other basis 
for granting this claim but has found none.  In particular, the 
Board has considered whether the disability should be rated by 
analogy to dermatitis or eczema under Diagnostic Code 7806.  
Diagnostic Code 7806 provides that dermatitis or eczema covering 
at least 5 percent, but less than 20 percent, of the entire body; 
affecting at least 5 percent, but less than 20 percent, of 
exposed areas; or requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month period 
warrants a 10 percent evaluation.  Dermatitis or eczema covering 
less than 5 percent of the entire body, affecting less than 5 
percent of exposed areas; and requiring no more than topical 
therapy during the past 12-month period warrants a noncompensable 
evaluation.  

The evidence discussed above shows that the disability involves 
less than 5 percent of the entire body and less than 5 percent of 
exposed surfaces and that the disability has not required 
systemic therapy.  Accordingly, the disability would also warrant 
a noncompensable rating under Diagnostic Code 7806.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's sebaceous cysts warranted a compensable rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered the doctrine of reasonable doubt 
but has determined that it is not applicable to the claim because 
the preponderance of the evidence is against the claim.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2010).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided in 
the rating schedule for disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no referral 
for extra-schedular consideration is required.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).

Here, the record reflects that the manifestations of the 
disability are consistent with those contemplated by the 
schedular criteria.  Accordingly, the Board has concluded that 
referral of this case for extra-schedular consideration is not in 
order.


ORDER

Entitlement to a compensable rating for sebaceous cysts is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


